     Case 2:16-cv-01305-KJM-DMC Document 59 Filed 09/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PATRICK ALFORD,                             No. 2:16-CV-1305-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SCHUMAKER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion to enter into alternative dispute

19   resolution with Defendants (ECF No. 58). Defendants shall file a response, indicating whether

20   they are amenable to entering into alternative dispute resolution, within 7 days of the date of this

21   order. In the event Defendants decline to enter into alternative dispute resolution, Plaintiff’s

22   response to Defendant’s pending motion for summary judgment (ECF No. 49) shall be due within

23   30 days of the date of service of Defendants’ response.

24                  IT IS SO ORDERED.

25

26   Dated: September 24, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
